Exhibit 99.2 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-51750 TRIPLE A MEDICAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-4846807 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 604 Creekview, Ovilla, Texas 75154 (Address of principal executive offices) (800) 843-8179 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [X]. As of May 17, 2010 there were 14,270,500 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis or Plan of Operation 8 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Changes in Securities 12 Item 3 Default upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Security Holders 12 Item 5 Other Information 12 2 TRIPLE A MEDICAL, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 (Unaudited) ASSETS March 31, 2010 December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $29,084 and $17,576 Total Current Assets Computer equipment, net Developed software, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Line of credit Subscription deposits Convertible short term debt - Advanced from shareholder - Total Current Liabilities Commitments and contingencies - - STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 20,000,000 authorized, 0 issued and outstanding - - Common stock, $0.01 par value, 50,000,000 authorized, 14,270,500 and 14,050,500 issued and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying summary of accounting policies and notes to unaudited consolidated financial statements. 3 TRIPLE A MEDICAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 REVENUE $ $ OPERATING EXPENSES: Depreciation and amortization Selling, general and administrative Total operating expenses Loss from operations ) ) OTHER INCOME Interest income 45 8 Net loss $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per share $ ) $ ) See accompanying summary of accoounting policies and notes to unaudited consolidated financial statements. 4 TRIPLE A MEDICAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock issued for services - Bad debt expense - Change in operating assets and liabilities: Accounts receivable ) Accounts payable and accrued expenses ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of stock, including stock subscription deposits - Payments on line of credit ) ) Advances from shareholder - Payments to shareholder ) - Contributed capital - NET CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ NON-CASH TRANSACTIONS Common stock issued for conversion of debt $ $
